Citation Nr: 0315766	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-05 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a mood disorder 
(depression) due to multiple medical conditions-including 
Sjogren's syndrome.

2.  The veteran is service-connected for multiple disorders 
including Sjogren's syndrome.  


CONCLUSION OF LAW

A mood disorder (depression) is proximately due to or the 
result of multiple service-connected disabilities, including 
Sjogren's syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 
C.F.R.     § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the January 1998 rating 
decision, April 1998 Statement of the Case, and November 1999 
and February 2001 Supplemental Statements of the Case, 
informed the veteran of the information and types of evidence 
needed to substantiate his claim, as well as the applicable 
laws and regulations.  VA is further required to provide the 
claimant with specific notice of what information or evidence 
is to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
producing the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Any deficiency in 
providing the veteran with specific notice of the division of 
responsibilities between VA and the veteran is considered 
moot given the outcome of this appeal.  

With respect to VA's duty to assist the veteran, the RO and 
the Board have made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained the veteran's service medical records and VA 
treatment records.   The RO afforded the veteran a personal 
hearing in March 2000 and scheduled the veteran for a travel 
board hearing, which was held in September 2002.  The RO also 
afforded the veteran a VA examination in September 1997.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that it 
was necessary to afford the veteran a new VA examination and 
obtain a medical opinion on the identity and etiology of the 
claimed disability in order to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (2002).  The Board obtained the 
results of the VA examination conducted in May 2003.  The 
Board has not provided the veteran with notice of the VA 
examination results and the opportunity to submit additional 
argument or evidence in response to the new evidence pursuant 
to 38 C.F.R. § 20.903(b) (2002).  Given the outcome of this 
appeal, there is no prejudice to the veteran.     

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.         § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  The 
Board will not remand the case or obtain the veteran's waiver 
based on its assessment that service connection for the 
claimed disability is warranted. 


B.  Medical Evidence

The May 2003 VA examination report shows that the examiner 
noted that the veteran had received psychiatric counseling 
and antidepressants over the years and had participated in 
stress-reduction groups and pain groups, but at the present 
time he was not enrolled in any such groups.  The veteran 
sees a psychologist periodically for counseling regarding 
stress, depression, and chronic pain.  The examiner observed 
the veteran's movement during the examination and noted that 
the veteran was cooperative and made no attempt to exaggerate 
his many medical problems.  He further noted that the veteran 
did not pursue making any strong case for a psychiatric 
disorder.  The examiner related that the veteran was very 
frustrated at being 51 years old with the body of a much 
older man.  The examiner further related that the veteran 
described Sjogren's syndrome as a "European women's 
disease" and the veteran expressed that he hated how his 
body had betrayed him.  On mental examination, the examiner 
noted that the veteran appeared moderately depressed, but was 
not suicidal.  He was determined to continue working as long 
as he could.  The examiner noted that there was nothing 
unusual, idiosyncratic, paranoid, or psychotic in his thought 
content.  Informal testing showed good immediate recall.  He 
had good memory for remote events.  He had excellent 
judgment.  The examiner diagnosed mood disorder (depression) 
due to medical conditions.  

The examiner commented that in his opinion the veteran 
suffered from a mood disorder (depression) due to medical 
conditions (Sjogren's syndrome, chronic pain, sleep apnea, 
etc.).  The examiner indicated that the veteran was on a 
combined regimen of medications for his depression with 
significant partial success, although he continued to have 
residual ruminations and physical preoccupations.  The 
examiner noted that the veteran believed that his body had 
failed him.  The veteran had struggled against this physical 
failure through excess self-control (obsessional work), 
anger, depression, and chronic anxiety.  The examiner 
indicated that obsessive compulsive features were noted in 
the Navy in 1981 (but he was unable to locate the specific 
notations in his medical records), but maintained that the 
veteran did not meet the criteria for obsessive compulsive 
disorder.  The examiner noted that the veteran's VA clinical 
psychologist had stated that the veteran's depression was 
directly related to his multiple medical problems, but most 
especially to his Sjogren's syndrome and chronic back pain.  
The examiner asserted that the other records in the veteran's 
claims files were consistent with his interpretation of a 
significant psychological response to his medical problems.  
The examiner noted that the veteran had at various times, by 
various clinicians, been noted to be depressed, stressed, 
angry, and anxious.  He noted that at least one clinician 
observed that the veteran required psychiatric counseling in 
order to avoid deterioration.  The examiner concluded that 
these observations were fully consistent with his evaluation 
of an anxious/depressive reaction to physical diseases.  

The claims file shows that the veteran is service connected 
for postoperative impingement syndrome with degenerative 
changes, right (major) acromioclavicular joint, status post 
right gastrocnemius muscle tear and right heel Achilles 
strain/tendinitis, bilateral otitis media and otitis externa, 
tonsillectomy, postoperative recurrent bilateral ingrown 
toenails, bronchial asthma, allergic rhinitis, and Sjogren's 
Syndrome with polyarthralgias, polyarthritis, dry eye and dry 
mouth.  


C.  Pertinent Laws and Regulations

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (a) (2002).  In 
addition, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).


D.  Legal Analysis

The competent medical evidence shows that the veteran is 
currently diagnosed with mood disorder (depression).  The May 
2003 VA examiner has attributed the disorder to the veteran's 
multiple medical conditions, which includes service-connected 
disabilities and nonservice-connected disabilities.  The May 
2003 VA examiner has expressed agreement with a VA clinical 
psychologist's assessment that the veteran's depression 
specifically results in part from the service-connected 
disability, Sjogren's syndrome.  The May 2003 VA examiner's 
opinion is definitive and based on review of the claims file 
and is found to be persuasive when considered with the rest 
of the evidence of record.  There is no medical evidence to 
the contrary.  For the reasons and bases provided above, the 
Board concludes that the evidence of record supports the 
veteran's claim and, accordingly, service connection for mood 
disorder (depression) is warranted.  

As the Board has found that service connection for mood 
disorder (depression) is warranted on a secondary basis, the 
Board need not decide whether or not the veteran is entitled 
to service connection for this disorder on a direct basis.  


ORDER

Service connection for mood disorder (depression) is granted. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

